Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 05/19/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 05/19/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.	This application is a continuation of application No. 16622341, filed 05/19/2020 is a national stage entry of PCT/JP2018/023123, International Filing Date: 06/18/2018 claims foreign priority to 2017-118373 , filed 06/16/2017.	

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for encrypting”, “means for receiving”, “means for performing”, “means for decrypting” in claims 1, 10,14 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 10, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not demonstrate that applicant has not made an invention that achieves the claimed function because the invention is not described, the structure of the claimed “means for encrypting”, “means for receiving”, “means for performing”, “means for decrypting”, with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Allowable Subject Matter
12.	Claims 1, 3-4, 6-7, 9-10, 14 and 16 are allowed.
Pertinent Art 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wu et al. (US 2019/0089681 A1) provide the server transmits the encrypted control data or the original control data to the open system, the security level information of the original control data can also be transmitted to the open system at the same time. For example, the security level information of the original control data is appended to the header of the encrypted control data or the original control data to form a signaling which is then transmitted to the open system. In this way, after receiving the signaling, the open system can determine whether the control data included in the signaling is encrypted or not (i.e., original) by analyzing the header information. When the security level information of the original control data indicates that the original control data is sensitive data, the open system generates and transmits the first control instruction to the security chip, wherein the first control instruction may include the security level information of the original control data and the encrypted control data. When the security level information of the original control data indicates that the original control data is non-sensitive data, the open system may generate and transmit a third control instruction to the security chip, wherein the third control instruction may include security level information of the original control data and the original control data. After receiving the control instruction from the open system, the security chip can learn whether the control data included in the instruction is encrypted by the security level information included therein. If yes, it is determined that the first control instruction is received, and the decryption process is performed according to the method shown in FIG. 4. If not, it is determined that the third control instruction is received, and at this time, the third control instruction is transmitted directly to the closed system without decryption processing.

14.	Hughes (US 9,363,248 B1) provides network memory system for ensuring compliance is disclosed. The network memory system comprises a first appliance that encrypts data and stores the encrypted data in a first memory device. The first appliance also determines whether the original data is available in a second appliance in encrypted or unencrypted form and transmits a store instruction comprising the original data based on the determination that the first data does not exist in the second appliance. The second appliance receives the store instruction comprising the first data from the first appliance, encrypts the first data, and stores the encrypted data in a second memory device. The second appliance subsequently receives a retrieve instruction comprising an index, or location indicator, at which the encrypted first data is stored, processes the retrieve instruction to obtain encrypted response data, and decrypts the encrypted response data, and transmits the decrypted response data to a computer. 

data transfer system for transferring original data, which has been stored on a first data storage device, to a second data storage device, the transfer system comprising: a compressor, which receives the original data from the first data storage device, generates compressed data of a size smaller than the original data, and passes the compressed data to the second data storage device; an encryptor for making a predetermined cryptographic key and passing the key to the second data storage device and for also receiving the original data from the first data storage device, encrypting the original data with the cryptographic key and then sending the encrypted data back to the first data storage device; and a controller for controlling the compressor and the encryptor and giving the first data storage device a first erase instruction, telling the first data storage device to erase the original data from itself, in accordance with a first transfer command

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
September 11, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434